Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2018, and in light of Applicant’s amendment have been fully considered and are persuasive. Therefore the rejections are expressly withdrawn.

Terminal Disclaimer
A terminal disclaimer was filed on 11/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US patent 10,075,659 had been reviewed and was accepted.

Allowable Subject Matter
Claims 1-5, 7, 9-14, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the first shared-pixel structure includes: eight photodiodes within a first rectangular area of the first shared- pixel structure; a floating diffusion connected to the eight photodiodes; and a transistor group comprising a plurality of shared transistors adjacent to a first side of the first rectangular area,…, a 

Regarding claims 2-5, 7, 9 and 19-20, are allowable because they are dependent on claim 1.

Regarding claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious the first shared-pixel structure comprises: eight photodiodes within a first rectangular area of the first shared-pixel structure; a floating diffusion connected to the eight photodiodes; and a transistor group comprising a plurality of shared transistors adjacent to a first side of the first rectangular area,…, a layout of the reset transistor and the dummy transistor is same as a layout of the amplification transistor and the select transistor, the second shared-pixel structure includes a plurality of photodiodes within a second rectangular area of the second shared-pixel structure, the second rectangular area is on a second side of the first rectangular area, a side of 

Regarding claims 11-14, 16 and 18, are allowable because they are dependent on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697